J-A23021-22

                                   2022 PA Super 213


    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    DWAYNE CUNNINGHAM                          :   No. 86 MDA 2022

               Appeal from the Order Entered December 8, 2021
     In the Court of Common Pleas of Schuylkill County Criminal Division at
                       No(s): CP-54-CR-0000856-2021


BEFORE:      BOWES, J., McCAFFERY, J., and STEVENS, P.J.E.*

DISSENTING OPINION BY McCAFFERY, J.:                FILED DECEMBER 13, 2022

        Because I conclude Officer Bucek had no reasonable suspicion to detain

Appellee or to suspect he was armed and dangerous to justify a Terry1 frisk,

I am compelled to dissent.

        At the suppression hearing, Minersville Borough Police Officer Michael

Bucek testified to the following sequence of events on the night of Appellee’s

arrest. On April 5, 2021, at approximately 10:30 p.m., Officer Bucek and his

partner2 were driving down the 200 block of North Street in Minersville when

he “detected an odor of [burnt] marijuana” through the open windows in his

____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   Terry v. Ohio, 329 U.S. 1 (1969).

2Officer Bucek did not provide the name of his partner, but stated he no longer
worked for the Minersville Borough Police Department. See N.T., 10/27/21,
at 6.
J-A23021-22



vehicle. N.T. at 3-5. Officer Bucek “scanned the area” to determine the source

of the smell, and noticed “three hooded males[,]” one of whom was later

identified as Appellee. Id. at 4-5. Officer Bucek stated that as he approached

the men, “the odor of burned marijuana . . . grew stronger” so he parked and

exited his vehicle. Id. at 5. The Officer did not see any smoke, cigarettes, or

vape pens while observing the men. Id. at 12.

      Officer Bucek testified that after exiting his car he began to approach

the men, but they crossed the street to “avoid[ ] contact” with him. N.T. at

15. He crossed the street to follow them and said, “Hey, man, give me a

second[,]” and asked them if they had been smoking marijuana. Id. at 6, 15.

In response, the three men “started yelling . . . aggressively[,]” although the

officer could not remember what, if anything, Appellee said. Id. at 6, 18. As

a result, Officer Bucek “told them to stop[.]” Id. at 6. He testified:

      [The men] all started screaming, you know, F you, officer. I
      attempted to get ID[’]s from them. They said, you know, [d]on’t
      touch me. Get away from me. You can’t stop me. Why are you
      stopping me? And just essentially yelling at me.

Id. The officer told his partner, “if something happens here” to call for backup.

Id. at 7.

      Officer Bucek testified that he decided to pat the men down because

“[t]hey were acting aggressively and yelling[, i]t kind of seemed liked they

were circling” him and his partner, and he thought he was “in danger.” N.T.

at 8. After completing the pat down searches of the two other men and finding

nothing, the officer asked Appellee to place his hands on a nearby pole so he


                                      -2-
J-A23021-22



could conduct a “pat down.” Id. at 7-8, 16. When he initiated the search,

Appellee “kept scooting . . . away from” him around the pole. Id. at 7. It

was only at that time that Officer Bucek thought “[t]here’s something on

[Appellee].   There’s a reason why he’s doing this.”      Id. at 8-9.   Appellee

eventually stopped moving and Officer Bucek patted him down and felt what

he immediately identified as a “handgun in [Appellee’s] sweatshirt front

pocket.” Id. at 9. Appellee did not present any evidence.

      Based on this testimony, the suppression court found (1) Officer Bucek

had reasonable suspicion of criminal activity to support an investigative

detention of Appellee and his cohorts, but (2) the officer did not possess the

requisite reasonable suspicion that Appellee was armed and dangerous to

support a Terry frisk of Appellee. See Supp. Ct. Op., 12/8/21, at 6, 8-9.

Although I agree with the trial court’s determination that Officer Bucek did not

have reasonable suspicion to conduct a frisk of Appellee, I also conclude that

Officer Bucek did not possess the requisite reasonable suspicion to conduct an

investigative detention of Appellee and his cohorts. Thus, I would affirm the

trial court’s order suppressing the evidence.

      “The Fourth Amendment of the United States Constitution and Article 1,

Section 8 of our state Constitution protect citizens from unreasonable searches

and seizures.” Commonwealth v. Young, 162 A.3d 524, 527-28 (Pa. Super.

2017) (citation omitted).    To secure this protection, Pennsylvania courts

require that officers “demonstrate ascending levels of suspicion to justify their

interactions with citizens[.]” Id. at 528 (citation omitted). There are three

                                      -3-
J-A23021-22



types of interactions between police and citizens − mere encounters,

investigative detentions, and custodial detentions. Id.

     A mere encounter can be any formal or informal interaction
     between an officer and a citizen, but will normally be an inquiry
     by the officer of a citizen. The hallmark of this interaction is
     that it carries no official compulsion to stop or respond.

     In contrast, an investigative detention, by implication, carries an
     official compulsion to stop and respond, but the detention is
     temporary, unless it results in the formation of probable cause for
     arrest, and does not possess the coercive conditions consistent
     with a formal arrest. Since this interaction has elements of
     official compulsion it requires reasonable suspicion of
     unlawful activity. . . .

Id. (citation omitted & emphases added).

     An officer may conduct a Terry frisk under the following circumstances:

        If, during the course of a valid investigatory stop, an officer
        observes unusual and suspicious conduct on the part of the
        individual which leads him to reasonably believe that the
        suspect may be armed and dangerous, the officer may
        conduct a pat-down of the suspect’s outer garments for
        weapons. In order to establish reasonable suspicion, the
        police officer must articulate specific facts from which he
        could reasonably infer that the individual was armed and
        dangerous. When assessing the validity of a Terry stop, we
        examine the totality of the circumstances giving due
        consideration to the reasonable inferences that the officer
        can draw from the facts in light of his experience, while
        disregarding any unparticularized suspicion or hunch.

     To conduct a pat down for weapons, a limited search or “frisk” of
     the suspect, the officer must reasonably believe that his safety or
     the safety of others is threatened. This Court . . . emphasized the
     significance of an officer’s experience in assessing whether the
     requisite reasonable suspicion was present:

        In conducting a reasonable suspicion inquiry, a suppression
        court is required to “afford due weight to the specific,
        reasonable inferences drawn from the facts in light of the


                                     -4-
J-A23021-22


          officer’s experience[.]” Among the circumstances that can
          give rise to reasonable suspicion are the [officer]’s
          knowledge of the methods used in recent criminal activity
          and the characteristics of persons engaged in such illegal
          practices.”

Commonwealth v. Bozeman, 205 A.3d 1264, 1274 (Pa. Super. 2019)

(citations & some quotations marks omitted; emphases added).           Further,

“[t]he purpose of a Terry frisk is not to discover evidence of a crime, but to

protect the police officer conducting the investigation.” Commonwealth v.

Davis, 102 A.3d 996, 999 (Pa. Super. 2014).

       Preliminarily, I note that under Commonwealth v Barr, 266 A.3d 25

(Pa. 2021), the smell of marijuana “may be a factor, but not a stand-alone

one, in evaluating the totality of the circumstances for purposes of

determining whether police had probable cause to conduct a warrantless

search.” Barr, 266 A.3d at 41. In Barr, officers initiated a legal traffic stop

and subsequently initiated a search after smelling burnt marijuana. Id. at 29-

30. The officers found marijuana and a firearm in the vehicle. Id. at 30. At

the suppression hearing, the trial court suppressed the evidence, finding that

due to the Medical Marijuana Act (MMA)3, the smell of marijuana is “no longer

per se indicative of a crime[,]” making the search unconstitutional. Id. at 31-

32. This Court vacated that order — concluding the trial court did not consider

all relevant factors — and our Supreme Court granted review. See id. at 34-

35.

____________________________________________


3   35 P.S. §§ 10231.101-10231.2110.


                                           -5-
J-A23021-22



      Ultimately, the Supreme Court vacated this Court’s decision, and

reinstated the trial court’s order suppressing the evidence. Barr, 266 A.3d at

44. The Court concluded that “lawful possession of an item due to legislative

authorization to possess it” cannot afford an officer the information to infer

criminal activity and effectuate a Terry stop. Barr, 266 A.3d at 43. Further,

without prior knowledge that an individual is not permitted to possess an

otherwise legal item, an officer cannot presume it to be possessed illegally.

Id. citing Commonwealth v. Hicks, 208 A.3d 916, 936-37 (Pa. 2019)

(officer could not assume that possession of a concealed firearm was indicative

of criminal activity where it may be lawfully carried, and the officer did not

have “articulable facts supporting reasonable suspicion that a firearm is being

used or intended to be used in a criminal manner”).

      Contrary to the suppression court, I conclude Officer Bucek had no

reasonable suspicion to escalate the mere encounter into an investigative

detention.   Officer Bucek initiated contact based solely on the smell of

marijuana on an open street.      Although he testified he noticed the odor

became stronger as he approached the three men, Officer Bucek admitted he

did not see Appellant or his cohorts smoking any substance before or after he

approached them. N.T. at 4-5, 12. Upon approaching the men, Officer Bucek

testified that Appellee and the two others became “aggressive[ ]” and yelled

at him to “[g]et away” from them. Id. at 6, 8. It merits emphasis, however,

the men did not become aggressive until after the officer approached them

without any suspicion of criminal activity and demanded they comply with this

                                     -6-
J-A23021-22



command to stop and answer questions. Id. The smell of marijuana alone

coupled with crossing the street in what the officer suspected was an attempt

to avoid him does not suggest nefarious intent. At this point, the officer could

only justify a mere encounter, meaning the men were free to leave and had

no obligation to comply with his commands. See Young, 162 A.3d at 528.

They were also free to react negatively in a verbal and non-violent fashion to

the prospect of an officer questioning them when they gave no impression of

illegal conduct.   However, Officer Bucek escalated the interaction into an

improper investigative detention by demanding they stop based on the smell

of marijuana coupled with their perceived attempt to avoid him by crossing

the street, and their negative reaction to his command. See N.T. at 5-6, 15.

I conclude this is insufficient to support a “reasonable suspicion of unlawful

activity.” Young, 162 A.3d at 528 (citation omitted). Thus, I would affirm

the suppression ruling on this basis alone. While we often repeat that a mere

encounter carries with it no official compulsion to stop or respond, sanctioning

an officer’s command to comply where a citizen refuses to stop or respond

abrogates those same directives and pays lip service to the Fourth

Amendment.

      However, the trial court also concluded that the subsequent frisk of

Appellee was not supported by a reasonable belief that he was armed and

dangerous. The court opined:

      [W]hen asked why he decided to conduct a pat down search of
      the men, Officer [Bucek] cited their aggressive behavior and
      yelling and his perception that they were circling around him and

                                     -7-
J-A23021-22


      his partner. Specifically, with respect to [Appellee], [Officer
      Bucek] said [Appellee] was farthest from the officers, and, even
      though [Appellee] complied with [the officer’s] order to place his
      hands on a . . . pole, he scooted around [it and] away from [Officer
      Bucek]. When asked what he was thinking, Officer [Bucek]
      testified he thought “There’s something on him. There’s a reason
      why he’s doing this.”

             Officer [Bucek] did not state any specific and articulable
      facts indicating [Appellee] might be armed. [Appellee’s] hands
      were on the pole when he was frisked. There was no testimony
      that he had reached into his pockets or concealed them at any
      time during his interaction with the police. [Officer Bucek]
      testified that he felt threatened by the men’s aggression. He and
      his partner had weapons if they felt their use was necessary to
      control the situation, but they had no justification to frisk them.
      It appears, that [Officer Bucek] did so merely in a search for
      evidence of criminal activity, not for fear [Appellee] possessed a
      weapon. . . .

Supp. Ct. Op. at 8-9. Assuming arguendo that the investigative detention was

proper, I agree with the trial court that Officer Bucek had no basis to support

a Terry frisk.

      Officer Bucek provided no specific or articulable facts to support a

suspicion that Appellee was armed and dangerous. See Bozeman, 205 A.3d

at 1274. While Officer Bucek decided to conduct a pat down frisk because the

men were “circling” him and he felt he was “in danger,” he did not testify that

Appellee was reaching for his pockets, or that he, or either of his cohorts made

any furtive movements, gave any indication that the men were armed, nor

did the officer see anything resembling a weapon on Appellee’s person.

      While I acknowledge the officer stated he felt he was in danger when

the men “kind of seemed liked they were circling” him, this still provides no

indicia that any of the men had a weapon, and the officer acknowledged as


                                     -8-
J-A23021-22



much. See id. at 8-9, 17. During his testimony, Officer Bucek admitted he

did not suspect Appellee had “something” on him until after he attempted to

initiate the frisk. See N.T. at 9. Even then, the officer gave no indication that

he suspected Appellee had a weapon on him. See N.T. at 17 (Officer Bucek

“didn’t observe [a] bulge” in Appellee’s sweatshirt pocket).       Based on this

record, there are no facts before us suggesting any of the men were armed

and dangerous.        The totality of the circumstances — the smell of burnt

marijuana, the verbal aggressiveness, and the three men “kind of seem[ing]

like they were circling around”4 the officers — do not equate to articulable or

specific facts justifying a Terry frisk.         See Bozeman, 205 A.3d at 1274.

Rather, I agree with the trial court that Officer Bucek conducted the frisk in

search of criminal activity, which is not permitted. See Davis, 102 A.3d at

999; Trial Ct. Op. at 9.

        I emphasize that general statements of safety concerns without factors

indicating an individual is armed are not enough to justify the search of a

person. See Commonwealth v. Cooper, 994 A.2d 589, 594-95 (Pa. Super

2010) (concluding the trial court should have suppressed evidence recovered

after a Terry frisk when the officer made only “general statements of safety

concerns” and there was no evidence that the defendant was reaching for his

pockets or that the officer saw anything resembling a weapon on defendant’s

person), citing Commonwealth v. Preacher, 827 A.2d 1235, 1240 (Pa.
____________________________________________


4   N.T. at 8.


                                           -9-
J-A23021-22



Super. 2003) (officer’s statement in “general terms” that he feared for “his

safety and the safety of others” did not provide a sufficient basis to conduct a

frisk incident to an investigatory stop).       Additionally, as stated supra, the

smell of marijuana alone cannot justify the search of a vehicle. See Barr,

266 A.3d at 41. Logic follows that if smell alone does not give rise to suspicion

of criminal activity inside of a vehicle, then smell alone on an open street does

not permit an officer to initiate a search of one’s person.

      The Majority maintains, however, that the following circumstances

combine to support reasonable suspicion for the pat down search: (1) upon

the   officers’   approach,   “the   three   men    almost   immediately   became

aggressive, cursed at the officers, and encircled” them; (2) when Officer Bucek

performed a pat down search of Appellee’s companions, “the second man . . .

continued to act aggressively . . . like he was ready to turn around and do

something[;]” and (3) Appellee “kept moving away” from the officer before

he performed the search.        Majority Opinion at 18-19 (record citations &

quotation marks omitted). Further, the Majority concluded:

      The suppression court failed to consider the totality of the
      circumstances and give Officer [Bucek] the benefit of the
      inferences he drew from those circumstances. The record shows
      the officer reasonably suspected that criminal activity was afoot
      and that [Appellee] was armed and potentially dangerous. The
      totality of the circumstances establishes that “a reasonably
      prudent man in the circumstances would be warranted in the belief
      that his safety or the safety of other was in danger.” Cooper,
      994 A.2d at 592 (citation omitted).

Majority Opinion at 19 (some citations omitted). I disagree.



                                       - 10 -
J-A23021-22



      The Majority cites to factors that do not support a reasonable suspicion

that Appellee was “armed and potentially dangerous.” See Majority Opinion

at 19. The aggression exhibited by the three men was completely verbal.

Moreover, their anger and perceived encirclement of the officers stemmed

from a command to stop that was unsupported by reasonable suspicion of

criminal activity. The Majority also highlights the aggressive actions of the

“second man” after Officer Bucek initiated the search, conduct which is

irrelevant to (1) the decision to frisk Appellee, or (2) the decision the officer

made before the continued aggression to search any of the men.              See

Majority Opinion at 18-19.

      There is simply no evidence that Appellee or either of the other two men

made any aggressive movements toward the officers; nor did Appellee reach

into his pockets, or act as though he was ready to initiate physical contact.

Instead, the Majority focuses on Officer Bucek’s subjective feeling that he was

threatened by their angry response. As noted supra, Officer Bucek’s general

statements of concern for his and his partner’s safety absent suspicion

Appellee was armed are not enough to conduct a pat down search.             See

Cooper, 994 A.2d at 594-95. The Majority’s conclusion implies that an officer

may initiate a custodial detention of an individual simply based upon a

negative reaction to an unlawful police directive. Further, it would allow the

greater intrusion of a Terry frisk of that person without any articulable

suspicion of a weapon. It seems the Majority is selectively choosing certain

testimony to afford all inferences to the losing party. See Commonwealth

                                     - 11 -
J-A23021-22



v. Cost, 224 A.3d 641, 650 (Pa. Super. 2020) (“[T]he record of a suppression

hearing is to be read in the light most favorable to the prevailing party[.]”).

      However, the Majority ignores the following: (1) Officer Bucek initiated

an investigative detention based only on the smell of marijuana and an

assumption that the three men crossed the street to avoid him, (2) he never

expressed suspicion that any of the men possessed a weapon, and (3) the

actions of Appellee after the officer initiated the search cannot support a

finding of reasonable suspicion to initiate a frisk. Therefore, I conclude the

Majority’s analysis misses the mark.

      Lastly, I acknowledge the concern of both the Majority and the

Commonwealth over the trial court’s statement that if the officers were fearful

for their safety, they could have drawn their weapons. See Majority Opinion

at 19-20; Commonwealth Brief at 10; Trial Ct. Op. at 8. However, I disagree

with the Commonwealth’s characterization that the trial court “seems to

qualify itself as [a] use of force expert.”   Id. at 10-11.    While I find the

comment a bit cavalier, the court was simply reiterating its belief that Officer

Bucek did not possess the requisite reasonable suspicion to perform a pat

down search.

      Officer Bucek could not justify an investigative detention where he only

smelled burned marijuana, observed three men crossing the street, and the

men had a negative reaction to his questions. See Young, 162 A.3d at 528

(citation omitted).   Even if the investigative detention was proper, absent

specific and articulable facts to support Officer Bucek’s suspicion that Appellee

                                     - 12 -
J-A23021-22



was armed before he initiated the pat down search, I would affirm the trial

court’s   suppression   order.        See   Bozeman,   205   A.3d   at   1274;

Commonwealth v. Tillery, 249 A.3d 278, 280 (Pa. Super. 2021) (where the

record supports the decision of the suppression court, this Court is bound by

those facts).

      Thus, I respectfully dissent.




                                       - 13 -